DETAILED ACTION
The present application is a 371 national stage entry of PCT/NO2018/050035.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
Applicant’s preliminary amendment, filed August 8, 2019, has been entered.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-4 and 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Oort et al. (US 2016/0010424).
Claim 1. Van Oort discloses A method of establishing a cement plug in an annular region between a first casing and a second casing in a well (Abstract; Figs. 2, 4 (32, 42); [0037]; [0041]; [0043]), wherein the method comprises 5the steps of: 
perforating the first casing (40, 90) to open a flow path to the annular region (36, 76) (Figs. 2, 4; [0041]; [0043]; 
providing a magnetorheological cementitious slurry ([0006]; [0037]);
inducing a magnetic field (18) for affecting the physical properties of the magnetorheological cementitious slurry and for defining a lower boundary for the cement plug (Figs. 2, 4; [0007]; [0034]);10
feeding the magnetorheological cementitious slurry into the annular region through a perforation in the first casing ([0041]); and 
impeding the mobility of the magnetorheological cementitious slurry in the annular region by exposing it to the magnetic field such that the magnetorheological cementitious slurry may consolidate substantially at the lower boundary without the need for a 15base device in the annular region (Figs. 2, 4; [0037]; [0041]).
Claim 2. Van Oort discloses The method according to claim 1, further comprising the step of: setting a base device in the first casing (Figs. 2, 4 (38, 86); [0041]; [0043]).  
Claim 3. Van Oort discloses The method according to claim 1, wherein the method further comprises the step of: installing a first magnetic field inducing member in the well at a predetermined 20depth (Figs. 2, 4 (48, 84); [0041]).  
Claim 4. Van Oort discloses The method according to claim 1, wherein the method further comprises the step of: installing a second magnetic field inducing member in the well at a predetermined depth, a distance above the first magnetic field inducing member (Fig. 4 (82); [0043] “A magnetic field can be applied in the first zone (78) through the use of first magnet (82) to produce a first seal in the annulus, and a magnetic field can be applied in the second zone (80) through the use of a second magnet (84) to produce a second seal in the annulus (76)…”).

Claim 9. Van Oort discloses A cement plug for plugging a well, wherein the cement plug is formed from a mag5netorheological cementitious slurry, wherein the cement plug substantially fills an annular region between a first casing and a second casing (Figs. 2, 4 (36, 76); [0034]; [0037]; [0041]; [0043]).  
Claim 10. Van Oort discloses The cement plug according to claim 9, wherein the cement plug further fills an inner region of the first casing substantially corresponding in depth to the annular region (Figs. 2, 4; [0037]; [0041]; [0043]).  
Claim 1011. Van Oort discloses The cement plug according to claim 9, wherein the cement plug comprises a length of the first casing substantially covered by the cement of the cement plug, wherein the length of the first casing is substantially intact, apart from one or more perforations (Figs. 2, 4 (40, 80); [0041]; [0043]).  

Claim 12. Van Oort discloses A cement plug established in an annular region between a first casing and a second casing in a well (Abstract; Figs. 2, 4 (32, 34); [0037]; [0041]; [0043]), in particular by the following method:
perforating the first casing (40, 90) to open a flow path to the annular region (36, 76) (Figs. 2, 4; [0041]; [0043]; 
providing a magnetorheological cementitious slurry ([0006]; [0037]);
inducing a magnetic field (18) for affecting the physical properties of the magnetorheological cementitious slurry and for defining a lower boundary for the cement plug (Figs. 2, 4; [0007]; [0034]);10
feeding the magnetorheological cementitious slurry into the annular region through a perforation in the first casing ([0041]); and 
impeding the mobility of the magnetorheological cementitious slurry in the annular region by exposing it to the magnetic field such that the magnetorheological cementitious slurry may consolidate substantially at the lower boundary without the need for a 15base device in the annular region (Figs. 2, 4; [0037]; [0041]).

Claim 13. Van Oort discloses A well comprising a cement plug plugging the well, wherein the cement plug is formed from a magnetorheological cementitious slurry (Abstract; [0006]; [0037]), wherein the cement plug substantially fills an annular region between a first casing and a second casing (Figs. 2, 4; [0037]; [0041]; [0043]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Van Oort et al. (US 2016/0010424) in view of Haake et al. (US 2017/0268312).
Claim 255. Van Oort discloses The method according to claim 1.  Van Oort does not explicitly disclose wherein the method further comprises the step of: stopping the magnetic field inducing means from inducing a magnetic field.  However, it would have been obvious to one of ordinary skill in the art to try to stop / discontinue the application of the magnetic field when necessary to the operator or once the operation concludes, because it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, supports a conclusion of obviousness.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  Moreover, Haake .

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Van Oort et al. (US 2016/0010424), as applied to Claim 1, in view of Crow et al. (WO 2013/169255 A1).
Claim 6. Van Oort discloses The method according to claim 1.  Van Oort does not disclose wherein the method further comprises the step of:  30testing the quality of the cement plug.  However, Crow teaches monitoring a well system comprising a series of fluid barriers formed within a formation and within a casing, wherein the fluid barriers may be cement plugs (Abstract; [0025] – [0026]), wherein the method comprises testing the fluid barriers using sensors ([0054]; [0055]), wherein the sensors may be added to the cement ([0058]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to test the fluid barriers comprising magnetorheological cementitious in Van Oort using sensors, as taught by Crow, in order to monitor the conditions around the fluid barriers and maintain the integrity of the fluid barriers and annulus ([0066]; [0069]).
Claim 7. Van Oort in view of Crow teach The method according to claim 6.  Crow further teaches wherein the step of testing the quality of the cement plug is at least partly performed by performing a pressure test of the cement plug from below ([0055] – [0060]).  
The method according to claim 6.  Crow further teaches wherein the step of testing the quality of the cement plug is at least partly performed by performing a resistive and/or inductive and/or ultrasonic logging of the cement plug ([0031]; [0035]; [0045]).  

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Van Oort et al. (US 2016/0010424), in view of Tunget et al. (US 2015/0034311).
Claim 14. Van Oort discloses A system for establishing a cement plug in an annular region between a first casing and a second casing (Abstract; Figs. 2, 4 (32, 42); [0037]; [0041]; [0043]), the system comprising: 
a first magnetic field inducing member (Fig. 4 (84) for inducing a magnetic field (Figs. 2, 4 (48, 84); [0041]; [0043]);
20a magnetorheological cement slurry  for forming the cement plug ([0006]; [0037]);
a cement providing means for providing the magnetorheological cementitious slurry (Figs. 2, 4 (32); [0041]); and…
Van Oort discloses a perforated casing (Figs. 2, 4 (32, 40, 44, 72, 88, 90); [0041]; [0043]), but Van Oort does not explicitly disclose a perforating means for perforating a first casing.  However, it is well known in the art to use any suitable perforating device / perforating gun assembly / laser to perforate a casing in order to allow for fluid flow through the casing.  Tunget teaches a method and apparatus for deploying at least one signal to measure cement bonding (Abstract), wherein the casing is penetrated by perforating guns ([0103]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to use a perforating gun to perforate the casing in Van Oort, in order to allow for fluid flow through the casing.
Claim 15. Van Oort in view of Tunget teach The system according to claim 14.  Van Oort further discloses wherein the system further comprises a second magnetic field 25inducing member (Fig. 4 (82); .  

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Van Oort et al. (US 2016/0010424), in view of Tunget et al. (US 2015/0034311), as applied to Claim 14, further in view of Crow et al. (WO 2013/169255 A1).
Claim 16. Van Oort in view of Tunget teach The system according to claim 14.  Van Oort does not disclose wherein the system further comprises testing means for testing the quality of a cement plug.  However, Crow teaches monitoring a well system comprising a series of fluid barriers formed within a formation and within a casing, wherein the fluid barriers may be cement plugs (Abstract; [0025] – [0026]), wherein the method comprises testing the fluid barriers using sensors ([0054]; [0055]), wherein the sensors may be added to the cement ([0058]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to test the fluid barriers comprising magnetorheological cementitious in Van Oort using sensors, as taught by Crow, in order to monitor the conditions around the fluid barriers and maintain the integrity of the fluid barriers and annulus ([0066]; [0069]).
Claim 17. Van Oort in view of Tunget, further in view of Crow teach The system according to claim 16.  Van Oort does not disclose wherein the testing means comprises: a barrier for setting a barrier in the well, below the cement plug, to create a confined 30region between the barrier and the cement plug; a fluid reservoir for storing a fluid; a pressurizing member for pressurizing the fluid from said fluid reservoir and for transferring the pressurized fluid into the confined region; a pressure sensor for measuring pressure in relation to said confined testing region; and a pressure data receiver for receiving pressure data from said pressure sensor.  However, Crow teaches monitoring a well system comprising a series of fluid barriers formed within a formation and within a casing, wherein the fluid barriers may be cement plugs (Abstract; [0025] – [0026]), wherein the monitoring system (400) can use a variety of systems and process, to communicate with the sensors (208), such as any necessary transmitters, receivers, antennas, etc. (Figs. 6C-6D; [0036]).  Crow further teaches wherein the method comprises testing the fluid barriers using pressure sensors (606) under a barrier (604) in a confined region for measuring the change in pressure ([0054]; [0055]); [0057] – [0061].  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to test the fluid barriers comprising magnetorheological cementitious in Van Oort using a monitoring system, as taught by Crow, in order to monitor the pressure changes and conditions around the fluid barriers and maintain the integrity of the fluid barriers and annulus ([0066]; [0069]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ross et al. (US 2020/0123894); Ganssle et al. (US 2017/0218748).
Ross discloses a method to test or monitor the integrity of a cement barrier (Abstract; [0023]), wherein data about the flowable sealing material (e.g. cement barrier) is preferably sent by acoustic and/or electromagnetic signals ([0008] – [0018]).
Ganssle discloses magnetic resonance sensor array systems and methods configured to monitor a cement/fluid mix composition while the cement is setting (Abstract; [0016]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J Miller whose telephone number is (571)272-6242.  The examiner can normally be reached on M-F from 9:00am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRYSTAL J MILLER/Primary Examiner, Art Unit 3674